DETAILED ACTION

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
2.	Claims 9-13 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Lee et al, U.S. Patent No. 8,977,063 (hereinafter Lee).
	Regarding claim 9, Lee discloses a server (from Figure 5, see unit 61) for providing a video call service, the server comprising:
	a communication interface configured to communicate with a terminal providing the video call service; 
	a processor; and
	a memory configured to sore instructions executable by the processor,
	wherein the processor establishes a video call session between a first terminal (from Figure 5, see unit 12) and a second terminal (from Figure 5, see unit 14), modulates an area of an image of a second user (from Figure 2, see unit 34) being displayed in the first terminal except for an exposure area, detects a request for adjusting remote user requests access to control near-end ROI), receives an acceptance signal for adjusting the size of the exposure area from the second terminal in response to transmitting the request for adjusting the size of the exposure area to the second terminal (from column 15, see present a query to the local user via user interface 42), and controls the size of the exposure area based on the acceptance signal (from Figure 12, see unit 134). 

	Regarding claim 10, see Figure 12.
	Regarding claim 11, see Figure 12.
	Regarding claim 12, see column 14.

	Regarding claim 13, Lee discloses a non-transitory computer-readable storage medium comprising:
	instructions for establishing a video call session between a first terminal (from column 1, see local recipient) and a second terminal (from column 1, see remote sender device);
	instructions for modulating and displaying an area of an image of a second user (from Figure 2, see unit 34), except for an exposure area, the image of the second user being displayed in the first terminal;
	instruction for detecting a request for adjusting a size of the exposure area during the video call session (from column 15, see remote user requests access to control near-end ROI);
present a query to the local user via user interface 42); and
	instructions for controlling the size of the exposure area based on the acceptance signal (from Figure 12, see unit 134). 
	
Allowable Subject Matter
3.	Claims 5-8 are allowed. 

Conclusion 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
March 10, 2021

/OLISA ANWAH/Primary Examiner, Art Unit 2652